          Case 1:19-cr-00836-VSB Document 28 Filed 08/25/21 Page 1 of 1




                                              August 24, 2021


VIA ECF
Honorable Vernon S. Broderick
United States District Judge                                                  8/25/2021
Southern District of New York                    The status conference scheduled for August 26, 2021 is hereby adjourned to
40 Foley Square                                 October 7, 2021 at 9:00 a.m. The adjournment is necessary to allow the
New York, NY 10007                              parties to continue to discuss a possible pretrial disposition of this matter. The
                                                Court finds that the ends of justice served by granting a continuance outweigh
                                                the best interests of the public and the defendant in a speedy trial.
Re:    United States v. David Hattersley        Accordingly, it is further ordered that the time between August 26, 2021 and
       19 Cr. 836 (VSB)                         October 7, 2021 is hereby excluded under the Speedy Trial Act, 18 U.S.C.
                                                3161 (h)(7)(A), in the interest of justice.

Dear Judge Broderick,

       I write to respectfully request that the Court adjourn the conference currently scheduled
for August 26, 2021 for approximately 45 days. The government, by Assistant United States
Attorney Daniel Nessim, consents to this application.

       The parties continue to discuss a pre-trial disposition of this matter and the additional
time will hopefully enable us to reach a resolution.

      Given the nature of this request, the defense consents to the exclusion of time under the
Speedy Trial Act until the newly selected date.

       Thank you for your consideration.

Respectfully submitted,

/s/
Sylvie Levine
Attorney for Mr. Hattersley
212-417-8729


cc:    Samuel Rothschild & Daniel Nessim
       United States Attorney’s Office
